Citation Nr: 0025544	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  95-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysematous 
breathing, claimed as due to exposure to mustard gas.

2.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to mustard gas.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for emphysematous 
breathing and for skin cancer, both claimed as due to 
exposure to mustard gas.

A Travel Board hearing was held before the undersigned Member 
of the Board at the RO in December 1998.  Unfortunately, the 
tape recording of that hearing was damaged, and a transcript 
of the proceedings could not be made.  To ensure the 
veteran's rights of due process, the Board remanded the case 
in May 1999, to afford him an opportunity to attend another 
hearing.  In December 1999, the veteran informed the RO that, 
although he would like a new date scheduled for another 
hearing, he was not able to attend at that time because of 
his health and physical condition.  Another Travel Board 
hearing was subsequently scheduled for July 2000, and the 
veteran was so notified.  Without explanaton, the veteran did 
not report for the hearing.


FINDING OF FACT

The veteran was not exposed to any of the vesicant agents 
listed under 38 C.F.R. § 3.316, including mustard gas, during 
his period of active service.


CONCLUSION OF LAW

Service connection for emphysematous breathing and for skin 
cancer, claimed as due to exposure to mustard gas, is not 
warranted in this case.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1993, the RO received a claim from the veteran for 
service connection for a skin disorder and a lung disorder, 
both claimed as due to exposure to mustard gas in service.  
In reply to a letter from the RO to provide details about his 
exposure to mustard gas in service, the veteran submitted a 
statement, received by the RO in March 1994, to the effect 
that he had participated in full body exposure to mustard gas 
in May 1943 while undergoing basic training at the United 
States Naval Training Station at Bainbridge, Maryland.  He 
stated that the exposure took place in a gas chamber where he 
and fellow servicemembers were required to take their gas 
masks off.  He contended that, afterwards, he and several 
other servicemembers had to go to sick bay because they were 
experiencing vomiting, skin irritation, and breathing 
problems.  He stated that they were told that these were only 
temporary side-effects and would pass over, but the problems 
lingered on.

In January 1994, the RO received a statement from the 
National Personnel Records Center in St. Louis, Missouri, 
indicating that no evidence of mustard gas testing was found 
in the veteran's service record.  The veteran's service 
medical records were obtained, and are in the file; they show 
no evidence of mustard gas testing or skin or lung disorders 
in service.  A notation dated in May 1945 reflects that the 
veteran had been welding with galvanized metal for the past 
two days, and began to feel feverish with headaches, 
abdominal pain, and nausea which prevented his drinking milk.  
It was noted that he had not taken milk while working with 
the galvanized metal.  On admission to sick bay, his 
temperature was 101 degrees, with normal findings on 
urinalysis and complete blood count.  He was given 20 grains 
of Lactate each 4 hours with several quarts of milk, and was 
discharged fit for duty 14 hours later with the admonition to 
drink large quantities of milk while working with galvanized 
metal as a preventative to further zinc poisoning.  His 
discharge examination in December 1945 showed normal findings 
on examination of the skin and of the respiratory system.  

On a January 1994 VA general medical examination report, the 
examiner diagnosed skin cancers, multiple scars from removals 
of skin cancers, and a lung disorder.  A chest X-ray report 
at that time showed mild emphysematous and atherosclerotic 
changes.  The veteran told the examiner, with regard to his 
medical history, that he had been exposed to mustard gas 
experimentally in 1943 in Bainbridge, MD.  The examiner noted 
that the veteran appeared to have difficulty breathing, and 
that exposure to mustard gas might account for this 
difficulty.

In May 1994, the RO wrote to the Information Services Branch 
of the Naval Research Laboratory (NRL), Department of the 
Navy, for verification of exposure to mustard gas with regard 
to the veteran.  The RO provided the veteran's name and 
service number, place and date of claimed exposure, and a 
copy of the veteran's separation record.  Later that month, 
the RO received a reply from the NRL, which advised the RO 
that a thorough search of NRL records could not locate the 
veteran's surname in the NRL chemical warfare documents.

In June 1994, the RO denied the veteran's claims for service 
connection of skin cancer and breathing problems claimed as 
secondary to mustard gas exposure.  In his VA Form 9, 
substantive appeal, the veteran reiterated his contention 
that he was exposed to mustard gas in service.  He stated 
that he was treated with shots, capsules, and calamine lotion 
in service in 1945.  He also stated that, in the late 1940s 
or early 1950s, he was treated at a VA Hospital in the Bronx, 
where his breathing was tested and he was given a cream for 
his skin problem.  He stated that he was told the cream was 
"experimental," that it made his skin turn black and blue 
and that the condition was so bad he was admitted for six 
months at the VA hospital in the Bronx, where skin cancers 
were removed at that time.  He stated he also went to one or 
two private doctors, who are now dead.  

In a statement received by the RO in October 1996, after the 
veteran had reviewed his service medical records, he asserted 
that his records were silent about mustard gas exposure most 
likely because the Navy did not want anyone to know about the 
mustard gas test.  He stated that there was one piece of 
evidence in the service medical records that mentioned a skin 
problem, and that it was referred to as galvanized poisoning.  
He stated that the doctor did not know about mustard gas 
residuals and that he, the veteran, had never been involved 
in any galvanizing.  He concluded, therefore, that this 
diagnosis in the service medical records was evidence of his 
suffering from residuals of mustard gas exposure.  He further 
stated that his separation examination was silent for 
complaints because he, like many others, was anxious to get 
home.  He requested that the RO obtain the records from the 
Bronx VA hospital -- as well as a VA hospital in Castle Point 
-- dated in the late 1940s or early 1950s.  He stated that he 
was hospitalized at both these VA facilities for extensive 
periods of 3 to 6 months, for breathing and skin problems.

The RO attempted to obtain the VA medical records from the 
1940s and 1950s.  The RO was able to obtain records of 
treatment, mostly for degenerative arthritis of the left 
knee, from the VA hospital in the Bronx.  These records were 
dated in the early 1970s; no older records were available.

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  With chronic disease shown as such 
in service (or within the presumptive period under § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

With respect to mustard gas exposure, service connection may 
be granted if the evidence shows:

(1)	Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers:  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of 
the skin.

(2)	Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with 
the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.

(3)	Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

38 C.F.R. § 3.316(a) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim. 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof under section 5107(a) of the statute.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990) (A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation).

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . .  [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

In Pearlman v. West, 11 Vet.App. 443 (1998), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 C.F.R. § 3.316 in determining the well-
groundedness of claims.  The Court indicated that, under 38 
C.F.R. § 3.316, the initial burden for a well-grounded claim 
was relaxed for veterans who subsequently developed 
conditions specified by the regulation, to the extent that 
the regulation did not require evidence of a medical nexus 
for those conditions, but rather a nexus was presumed if the 
other conditions required by the regulation were met.  
Pearlman, 11 Vet.App. at 446.  The Court specified that "the 
veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  Rather, service connection is granted 
if the appellant has experienced (1) full body exposure, (2) 
to the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed the specified 
conditions;" subject to the regulatory exceptions in 
paragraph (b).  Id.

The Board notes that, in the Pearlman case, the veteran had 
stated he had participated in gas chamber testing involving 
mustard gas exposure and that he had subsequently developed 
disabilities which were among the conditions specified within 
38 C.F.R. § 3.316.  Although all efforts by VA to 
substantiate his claimed exposure had been unsuccessful, the 
Court held that, for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true.  However, the Court further noted that 
"whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts."  Pearlman, 11 Vet.App. at 447.

Applying the Court's holding in Pearlman to the case at hand, 
the Board notes that medical evidence, specifically, the 
January 1994 VA examination and the January 1994 VA X-ray 
report, shows that the veteran has had skin cancers and has 
emphysematous changes of the lungs.  However, it is not clear 
from the medical evidence of record whether the skin cancers 
which the veteran has had removed were squamous cell 
carcinoma or another type of skin cancer, and it is also not 
clear whether emphysematous changes of the lungs shown on X-
ray represent the equivalent of a diagnosis of a chronic form 
of emphysema.  However, in order to accord the veteran every 
consideration, we will assume, without deciding, that he has 
had squamous cell carcinoma and that he does have a chronic 
form of emphysema.  Such a factual assumption would enable us 
to conclude that the veteran's claim for service connection 
for these disorders is well grounded, because squamous cell 
carcinoma of the skin and chronic emphysema are diseases for 
which presumptive service connection may be allowed in 
accordance with 38 C.F.R. § 3.316(a)(1) and (2), and, as the 
Court held in Pearlman, the Board must assume, for the 
purpose of the well-grounded analysis, that the veteran's lay 
testimony of exposure to mustard gas is true.

Nevertheless, even assuming that the claims for service 
connection in this case are well grounded, the Board notes 
that service connection still cannot be allowed for the 
disorders in issue, because the evidence does not support a 
finding that the veteran had "full-body exposure" to 
nitrogen or sulfur mustard or Lewisite at any time during 
active service.  Instead, the preponderance of the evidence 
is against the claim that the veteran had such exposure.  As 
noted by the NPRC, the veteran's service records do not 
reflect any such exposure, and the RO's attempt to verify the 
veteran's exposure through the Naval Research Laboratory also 
elicited a negative response.  The NRL reported in May 1994 
that the veteran's name did not appear in the NRL chemical 
warfare documents.

We appreciate the sincerity of the veteran's belief that he 
was exposed to mustard gas during his basic training.  
However, as the evidence of record preponderates against the 
claim that he underwent full-body exposure to any of the 
vesicant agents listed under 38 C.F.R. § 3.316, including 
mustard gas, during his period of active service, the Board 
is unable to extend the presumption of service connection for 
squamous cell carcinoma of the skin or chronic emphysema, if 
any, as secondary to exposure to mustard gas as claimed by 
the veteran.  The Board notes that there are specific steps 
required in the development of claims regarding mustard gas 
exposure, and the RO has complied with these steps by writing 
to the NPRC and the NRL, providing those organizations with 
the appropriate, specific information about the veteran and 
his service, and securing replies from those institutions.  
See VBA Adjudication Procedure Manual, M21-1, Part III, para. 
5.18, Change 74 (April 30, 1999).  Accordingly, there is no 
need to remand the veteran's claim to attempt further 
verification.


ORDER

Service connection for emphysematous breathing and skin 
cancer, claimed as due to exposure to mustard gas, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

